F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          JUN 17 1999
                                  TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

 ANTHONY JOE THANNISCH,

          Petitioner-Appellant,

               v.                                        No. 99-6013
                                                   (D.C. No. 98-CV-265-L)
 H. N. SCOTT,                                            (W.D. Okla.)

          Respondent-Appellee.




                            ORDER AND JUDGMENT *


Before ANDERSON, KELLY, and BRISCOE, Circuit Judges.


      After examining the briefs and appellate record, the panel has determined

oral argument would not materially assist the determination of this appeal. See

Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). Therefore, the case is ordered

submitted without oral argument.

      Anthony J. Thannisch, a state prisoner appearing pro se, seeks a certificate

of appealability to appeal the district court’s dismissal of his 28 U.S.C. § 2254



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
habeas petition. As Thannisch has failed to make a “substantial showing of the

denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), we deny a certificate of

appealability and dismiss the appeal.

                                             I.

       On April 24, 1996, Thannisch was transferred from an Oklahoma state

penitentiary to a private prison housing Oklahoma inmates pursuant to a contract

with the state. He filed a writ of mandamus in state court alleging the transfer

resulted in a diminished opportunity for him to earn good-time credits because the

private facility did not offer “public works jobs” for which state prisoners were

given reductions in sentences. The court denied his request on November 24,

1997. Thannisch apparently filed an identical petition with the Oklahoma Court

of Criminal Appeals and the court denied relief on January 15, 1998. He filed the

instant federal habeas petition on February 23, 1998, asserting the same grounds

as those raised in his state mandamus petitions. The district court denied the

habeas petition after concluding the applicable Oklahoma good-time credits

regulations did not bestow any property or liberty interests upon inmates.

                                             II.

       The Supreme Court has held there is no independent constitutional liberty

interest in a state’s good-time credit scheme.     Hewitt v. Helms , 459 U.S. 460, 467

(1983). Nor does the Constitution create any property or liberty interest in prison


                                             -2-
employment. Ingram v. Papalia , 804 F.2d 595, 596 (10th Cir. 1986) (per curiam).

       Although states may in some circumstances create liberty interests
       protected by the Due Process Clause, the liberty interest created by
       prison regulations “will generally be limited to freedom from
       restraint which . . . imposes atypical and significant hardship on the
       inmate in relation to the ordinary incidents of prison life.”

Penrod v. Zavaras , 94 F.3d 1399, 1406 (10th Cir. 1996) (per curiam) (quoting

Sandin v. Connor , 515 U.S. 472, 484 (1995) (alteration in original)).

       Further, t he Oklahoma statutes governing inmate good-time credits do not

guarantee that inmates will receive work-time credit or that inmates will be

provided an opportunity to work.      See Okla. Stat. Ann. tit. 57, §§ 138, 224 (West

1991). 1 Thus, an inmate’s transfer from an institution offering such opportunities

to one that does not implicates no constitutional rights.     See Meachum v. Fano ,

427 U.S. 215, 229 n.8 (1976). The assignment of inmates is expressly committed

by section 224 to the discretion of prison authorities. As we noted in     Twyman v.

Crisp , the work-time credit program

       simply provides that if [a prisoner] does work he will receive work-
       time credits. At an institution with a large inmate population there
       are jobs for only a limited number of prisoners. Therefore, it cannot
       be said Oklahoma law creates any right to work-time credits which
       amounts to a liberty or property interest.

584 F.2d 352, 357 (10th Cir. 1978) (per curiam) (quoting        Gardner v. Benton , 452


       1
        Although these statutes were amended substantially following
Thannisch’s conviction, the earlier versions also bestowed no such rights on state
inmates. See Okla. Stat. Ann. tit. 57, §§ 138, 224 (West 1981).

                                             -3-
F. Supp. 170, 177 (E.D. Okla. 1977)).

      Thannisch’s application for a certificate of appealability is DENIED and

his appeal is DISMISSED. The mandate shall issue forthwith.

                                              Entered for the Court

                                              Mary Beck Briscoe
                                              Circuit Judge




                                        -4-